DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on October 16, 2020, claims benefit to a U.S. provisional application, filed on October 18, 2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 4, 2021 was filed before the mailing date of a first Office action in the present U.S. non-provisional application,      in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
Allowable Subject Matter
Claims 3 and 4 would be considered as allowable if rewritten to overcome the rejections under 35 U.S.C. 112 set forth in this Office action, and if rewritten in independent form to include all of the limitations of the respective base claim and any intervening claims. The claimed invention is neither anticipated by the prior art of record, nor considered as obvious in view thereof to a person having ordinary skill in the art.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 2 and 5-30 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2020/0374911 A1).
1. A method of wireless communication by a user equipment (UE) (Lee, FIG. 11), comprising: 
obtaining information regarding a first set of channel state information (CSI) reporting configurations for a first service type separate from a second set of CSI reporting configurations for a second service type (Lee, paras. [0210], [0212], “Each channel may have a channel-specific requirement. The requirement may be related to one or more of a service type, quality of service (QoS), a target BLER, transmission reliability, a transmission latency, a TTI length, a numerology, and a processing time. One or more requirements may be considered or configured for a specific channel. When a UE or an eNB is configured with a plurality of channels, each of the channels may have a different requirement. […] In consideration of one or more of a CSI link configuration, a CSI measurement configuration, and a CSI reporting configuration, a CQI table may be configured for each of the configurations for a UE. For example, one or more of the CSI link configuration, the CSI measurement configuration, and the CSI reporting configuration may be configured for each of the afore-described requirements. CQI tables may then be determined, for mapping to the configured one or more of the CSI link configuration, the CSI measurement configuration, and the CSI reporting configuration. For example, when CSI is reported respectively for URLLC and eMBB, a CQI table for URLLC may be determined differently from a CQI table for eMBB.” emphasis added.); 
receiving a first downlink control information (DCI) scheduling a CSI report for the first service type on at least one physical uplink shared channel (PUSCH) (Lee, paras. [0159], [0165], “The fast CSI reporting may be performed on the PUSCH or a channel such as the PUCCH. Which channel is used for the fast CSI reporting may be configured by a higher layer signal or indicated by DCI. […] The CSI reporting mode of the corresponding cell/CSI process or the content (set) to be actually transmitted ” emphasis added.); 
generating at least one CSI report for the first service type based on one of the first set of CSI reporting configurations selected based on a field in the DCI (Lee, paras. [0159], [0165], “The fast CSI reporting may be performed on the PUSCH or a channel such as the PUCCH. Which channel is used for the fast CSI reporting may be configured by a higher layer signal or indicated by DCI. […] The CSI reporting mode of the corresponding cell/CSI process or the content (set) to be actually transmitted in the corresponding cell/CSI process may be linked to a CSI request field in the DCI or a field equivalent thereto, and the UE may determine the content of the CSI reporting based thereon. As a further method, the target BLER, service type (e.g., URLLC), TTI length, and/or numerology may be interpreted differently for the same CSI reporting mode. More specifically, the content set of the CSI reporting mode, the subband size, the number of pieces of actually reported subband CSI, and/or the bit field size of each content may vary.” emphasis added. Id.); and 
transmitting the CSI report for the first service type on the PUSCH (Lee, paras. [0159], [0165], “The fast CSI reporting may be performed on the PUSCH or a channel such as the PUCCH. Which channel is used for the fast CSI reporting may be configured by a higher layer signal or indicated by DCI. […] The CSI reporting mode of the corresponding cell/CSI process or the content (set) to be actually transmitted in the corresponding cell/CSI process may be linked to a CSI request field in the DCI or a field equivalent thereto, and the UE may determine the content of the CSI reporting based thereon. As a further ” emphasis added. Id.)
Lee et al. may not seem to describe the identical claimed invention, however in additional embodiments, Lee et al. provides prior art disclosure and suggestions for the claimed invention, such as obtaining information regarding a first set of channel state information (CSI) reporting configurations for a first service type separate from a second set of CSI reporting configurations for a second service type (Lee, paras. [0210], [0212], “Each channel may have a channel-specific requirement. The requirement may be related to one or more of a service type, quality of service (QoS), a target BLER, transmission reliability, a transmission latency, a TTI length, a numerology, and a processing time. One or more requirements may be considered or configured for a specific channel. When a UE or an eNB is configured with a plurality of channels, each of the channels may have a different requirement. […] In consideration of one or more of a CSI link configuration, a CSI measurement configuration, and a CSI reporting configuration, a CQI table may be configured for each of the configurations for a UE. For example, one or more of the CSI link configuration, the CSI measurement configuration, and the CSI reporting configuration may be configured for each of the afore-described requirements. CQI tables may then be determined, for mapping to the configured one or more of the CSI link configuration, the CSI measurement configuration, and the CSI reporting configuration. For example, when CSI is reported respectively for URLLC and eMBB, a CQI table for URLLC may be determined differently from a CQI table for eMBB.” emphasis added. Id.) The prior art disclosure and suggestions of Lee et al. are for reasons of efficiently reporting a UE state in consideration of a requirement for each channel (Lee, para. [0019], “According to an embodiment of the present disclosure, a user equipment (UE) state ”) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of efficiently reporting a UE state in consideration of a requirement for each channel.
2. The method of claim 1, further comprising: 
selecting one of the CSI reporting configurations based, at least in part, on a control resource set (CORESET) on which the first DCI was received (Lee, para. [0215], “Alternatively, one or more of a different DCI format and/or a different search space may be defined for each requirement. When requirements are grouped, one or more of a different DCI format and/or a different search space may be defined for each group of requirements. A CQI table to be used by the UE may be determined based on the DCI format and/or search space of a received control channel.”)
5. The method of claim 1, wherein the information comprises: 
a first CSI trigger state list for the first service type (Lee, para. [0163], “…In general, a CSI reference resource for the cell or CSI process with the specific target BLER, the specific service type (e.g., URLLC), the specific TTI length, and/or the specific numerology may have a different timing from the conventional one (it may have a shorter timing than the conventional one). The timing of the CSI reference resource may be linked to each state in the CSI request, configured by the higher layer signal, or indicated by the DCI. Alternatively, the timing of the CSI reference resource may be linked to each cell and/or CSI process, configured by the higher layer signal, or indicated by the DCI.”); and 
a second CSI trigger state list for the second service type, wherein the first CSI trigger state list identifies the first set of CSI report configurations, and the second CSI trigger state list identifies the second set of CSI report configurations (Lee, para. [0163], “…In general, a CSI ” Id.)
6. The method of claim 1, wherein: 
the first DCI is associated with the first service type (Lee, paras. [0159], [0165], Id.); and 
the CSI report is generated from the first set of CSI report configurations, based on the first DCI (Lee, paras. [0159], [0165], Id.)
7. The method of claim 6, further comprising: 
receiving a second DCI that is associated with the second service type (Lee, paras. [0159], [0165], Id.); and 
generating a CSI report from the second set of CSI report configurations, based on the second DCI (Lee, paras. [0159], [0165], Id.)
8. The method of claim 1, wherein: 
the first service type has a first priority (Lee, para. [0168], “It may be regulated that a CSI report on a cell or CSI process with a specific target BLER, a specific service type (e.g., URLLC), a specific TTI length, a specific numerology, and/or a specific processing time is prioritized and updated first. In particular, it may be regulated a CSI report on a cell or CSI process with a low BLER, a strict service/latency requirement, a short TTI length, a large subcarrier spacing, and/or a short processing time is prioritized and updated first. The above operation may be applied such that when multiple CSI reports have the same ”); and 
the second service type has a second priority, wherein the second priority is different from the first priority (Lee, para. [0168], Id.)
9. The method of claim 8, further comprising: 
receiving a second DCI scheduling a CSI report for the second service type on at least one PUSCH (Lee, paras. [0159], [0165], Id.); and 
giving priority to the CSI report for the first service type over the CSI report for the second service type (Lee, para. [0168], Id.)
10. The method of claim 8, wherein: 
the first service type comprises an ultra-reliable low latency communications (URLLC) service type (Lee, para. [0212], Id.); 
the second service type comprises an enhanced mobile broadband (eMBB) service type (Lee, para. [0212], Id.); 
the first set of CSI reporting configurations specifies a first type of codebook for URLLC CSI reporting (Lee, para. [0212], Id.); and 
the second set of CSI reporting configurations specifies a second type of codebook for eMBB CSI reporting (Lee, para. [0212], Id.)
11. The method of claim 8, wherein: 
the first service type comprises an ultra-reliable low latency communications (URLLC) service type (Lee, para. [0212], Id.); 
Lee, para. [0212], Id.); 
the first set of CSI reporting configurations specifies a single part CSI reporting for URLLC (Lee, paras. [0165], [0212], Id.); and
the second set of CSI reporting configurations specifies a two-part CSI reporting for eMBB (Lee, paras. [0165], [0212], Id.)
12. The method of claim 8, wherein: 
the first service type comprises an ultra-reliable low latency communications (URLLC) service type (Lee, para. [0212], Id.); 
the second service type comprises an enhanced mobile broadband (eMBB) service type (Lee, para. [0212], Id.); 
the first set of CSI reporting configurations specifies a first CQI table associated with first block error rate (BLER) targets for URLLC CSI reporting (Lee, para. [0212], Id.); and 
the second set of CSI reporting configurations specifies second CQI table associated with second block error rate (BLER) targets for eMBB CSI reporting (Lee, para. [0212], Id.)
13. The method of claim 8, wherein 
the first service type comprises an ultra-reliable low latency communications (URLLC) service type (Lee, para. [0212], Id.); 
the second service type comprises an enhanced mobile broadband (eMBB) service type (Lee, para. [0212], Id.); and 
one or more of the first set of CSI reporting configurations specify at least one of: 
Lee, paras. [0165], [0212], Id.); 
a serving cell index restriction, based on whether URLLC is supported in a given cell (Lee, paras. [0165], [0212], Id.); or 
a restriction sub-band size for sub-band based CSI reporting (Lee, paras. [0165], [0212], Id.)
14. The method of claim 1, wherein the first DCI comprises a CSI request field that: 
triggers an aperiodic CSI report according to the selected CSI reporting configuration (Lee, paras. [0165], [0178], “…When aperiodic CSI is triggered, the CSI reporting mode may be explicitly indicated. Alternatively, it may be regulated that a CSI reporting mode implicitly associated with each state indicated by CSI request bits is used in reporting the corresponding CSI.”); or 
activates semi-persistent CSI reporting according to the selected CSI reporting configuration (Lee, paras. [0165], [0255], “…Alternatively, information about one or more requirements may be transmitted in a physical signal (L1 signaling, for example, on a PDCCH) for activating SPS. The information about one or more requirements may be represented by combining specific states of specific fields (or one or more newly defined fields) in the L1 signaling for activating transmission of an SPS-based data channel.”)
15. The method of claim 1, wherein: 
the first set of CSI reporting configurations for the first service type and the second set of CSI reporting configurations for the second service type are selected from different sets of CSI reporting configurations (Lee, paras. [0159], [0165], Id.)
16. The method of claim 1, wherein: 
Lee, paras. [0159], [0165], Id.)
17. A method of wireless communication by a network entity (Lee, FIG. 11, Id.), comprising: 
configuring a user equipment (UE) with information regarding a first set of channel state information (CSI) reporting configurations for a first service type separate from a second set of CSI reporting configurations for a second service type (Lee, paras. [0210], [0212], Id.); 
sending the UE a first downlink control information (DCI) scheduling a CSI report for the first service type on at least one physical uplink shared channel (PUSCH) (Lee, paras. [0159], [0165], Id.); and 
receiving, from the UE, at least one CSI report for the first service type based on one of the first set of CSI reporting configurations selected based on a field in the DCI (Lee, paras. [0159], [0165], Id. cf. Claim 1).
Lee et al. may not seem to describe the identical claimed invention, however in additional embodiments, Lee et al. provides prior art disclosure and suggestions for the claimed invention, such as configuring a user equipment (UE) with information regarding a first set of channel state information (CSI) reporting configurations for a first service type separate from a second set of CSI reporting configurations for a second service type (Lee, paras. [0210], [0212], Id.) The prior art disclosure and suggestions of Lee et al. are for reasons of efficiently reporting a UE state in consideration of a requirement for each channel (Lee, para. [0019], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of efficiently reporting a UE state in consideration of a requirement for each channel.

a first CSI trigger state list for the first service type (Lee, para. [0163], Id.); and 
a second CSI trigger state list for the second service type, wherein the first CSI trigger state list identifies the first set of CSI report configurations, and the second CSI trigger state list identifies the second set of CSI report configurations (Lee, para. [0163], Id. cf. Claim 5).
19. The method of claim 17, wherein: 
the first DCI is associated with the first service type (Lee, paras. [0159], [0165], Id.); and 
the CSI report is generated from the first set of CSI report configurations, based on the first DCI (Lee, paras. [0159], [0165], Id. cf. Claim 6).
20. The method of claim 19, further comprising: 
sending the UE a second DCI that is associated with the second service type (Lee, paras. [0159], [0165], Id.); and 
receiving, from the UE, a CSI report generated from the second set of CSI report configurations, based on the second DCI (Lee, paras. [0159], [0165], Id. cf. Claim 7).
21. The method of claim 17, wherein: 
the first service type has a first priority (Lee, para. [0168], Id.); and 
the second service type has a second priority, wherein the second priority is different from the first priority (Lee, para. [0168], Id. cf. Claim 8).
22. The method of claim 21, wherein: 
the first set of CSI reporting configurations specifies a single part CSI reporting for URLLC (Lee, paras. [0165], [0212], Id.); and 
Lee, paras. [0165], [0212], Id. cf. Claim 11).
23. The method of claim 22, wherein: 
the first set of CSI reporting configurations specifies a first type of codebook for URLLC CSI reporting (Lee, para. [0212], Id.); and 
the second set of CSI reporting configurations specifies a second type of codebook for eMBB CSI reporting (Lee, para. [0212], Id. cf. Claim 10).
24. The method of claim 22, wherein: 
the first set of CSI reporting configurations specifies a first CQI table associated with first block error rate (BLER) targets for URLLC CSI reporting (Lee, para. [0212], Id.); and 
the second set of CSI reporting configurations specifies second CQI table associated with second block error rate (BLER) targets for eMBB CSI reporting (Lee, para. [0212], Id. cf. Claim 12).
25. The method of claim 22, wherein one or more of the first set of CSI reporting configurations specify at least one of: 
one or more codebook subset restrictions that restrict at least one of beams or ranks that can be used for URLLC CSI reporting (Lee, paras. [0165], [0212], Id.); 
a serving cell index restriction, based on whether URLLC is supported in a given cell (Lee, paras. [0165], [0212], Id.); or 
a restriction sub-band size for sub-band based CSI reporting (Lee, paras. [0165], [0212], Id. cf. Claim 13).
26. The method of claim 17, wherein the first DCI comprises a CSI request field that: 
Lee, paras. [0165], [0178], Id.); or 
activates semi-persistent CSI reporting according to the selected CSI reporting configuration (Lee, paras. [0165], [0255], Id. cf. Claim 14).
27. The method of claim 17, wherein: 
the first set of CSI reporting configurations for the first service type and the second set of CSI reporting configurations for the second service type are selected from different sets of CSI reporting configurations (Lee, paras. [0159], [0165], Id. cf. Claim 15).
28. The method of claim 17, wherein: 
the first set of CSI reporting configurations for the first service type and the second set of CSI reporting configurations for the second service type are selected from a common set of CSI reporting configurations (Lee, paras. [0159], [0165], Id. cf. Claim 16).
29. An apparatus for wireless communication by a user equipment (Lee, FIG. 11, Id.), comprising: at least one processor and a memory (Lee, FIG. 11, Id.) configured to 
obtain information regarding a first set of channel state information (CSI) reporting configurations for a first service type separate from a second set of CSI reporting configurations for a second service type (Lee, paras. [0210], [0212], Id.); 
receive a first downlink control information (DCI) scheduling a CSI report for the first service type on at least one physical uplink shared channel (PUSCH) (Lee, paras. [0159], [0165], Id.); 
generate at least one CSI report for the first service type based on one of the first set of CSI reporting configurations selected based on a field in the DCI (Lee, paras. [0159], [0165], Id.); and 
Lee, paras. [0159], [0165], Id. cf. Claim 1).
Lee et al. may not seem to describe the identical claimed invention, however in additional embodiments, Lee et al. provides prior art disclosure and suggestions for the claimed invention, such as obtain information regarding a first set of channel state information (CSI) reporting configurations for a first service type separate from a second set of CSI reporting configurations for a second service type (Lee, paras. [0210], [0212], Id.) The prior art disclosure and suggestions of Lee et al. are for reasons of efficiently reporting a UE state in consideration of a requirement for each channel (Lee, para. [0019], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of efficiently reporting a UE state in consideration of a requirement for each channel.
30. An apparatus for wireless communication by a network entity (Lee, FIG. 11, Id.), comprising: at least one processor and a memory (Lee, FIG. 11, Id.) configured to 
configure a user equipment (UE) with information regarding a first set of channel state information (CSI) reporting configurations for a first service type separate from a second set of CSI reporting configurations for a second service type (Lee, paras. [0210], [0212], Id.); 
send the UE a first downlink control information (DCI) scheduling a CSI report for the first service type on at least one physical uplink shared channel (PUSCH) (Lee, paras. [0159], [0165], Id.); and 
Lee, paras. [0159], [0165], Id. cf. Claim 1).
Lee et al. may not seem to describe the identical claimed invention, however in additional embodiments, Lee et al. provides prior art disclosure and suggestions for the claimed invention, such as configure a user equipment (UE) with information regarding a first set of channel state information (CSI) reporting configurations for a first service type separate from a second set of CSI reporting configurations for a second service type (Lee, paras. [0210], [0212], Id.) The prior art disclosure and suggestions of Lee et al. are for reasons of efficiently reporting a UE state in consideration of a requirement for each channel (Lee, para. [0019], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of efficiently reporting a UE state in consideration of a requirement for each channel.
Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraph of 35 U.S.C. 112 that forms the basis for all indefiniteness rejections set forth in this Office action:
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3 and 4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
Jung et al. (US 2020/0322971 A1) provides prior art disclosure and suggestions considered as relevant to the subject matter of the claimed invention (Jung, Abstract, “Presently, wireless communication devices, such as User Equipment (UE), communicate with other communication devices using wireless signals. In Third Generation Partnership Project (3GPP) Release 15 New Radio (NR), a basic support for Ultra-Reliable and Low-Latency Communication (URLLC) was introduced with transmission time interval (TTI) structures for low latency as well as methods for improved reliability. For example, non-slot (i.e. mini-slot, e.g. 2, 4, or 7 symbols whose duration is shorter than a slot duration of 14 symbols) based scheduling and transmission of Physical Downlink Shared Channel (PDSCH)/Physical Uplink Shared Channel (PUSCH) are allowed, and PDSCH/PUSCH slot aggregation (i.e. repetition of PDSCH/PUSCH over multiple slots) is supported. Further use cases with tighter latency and reliability requirements have been identified. One further use can include Release 15 enabled use case improvements including Augmented Reality (AR) and Virtual Reality (VR). Other future use case can include new Release 16 use cases with higher requirements for factory automation, transport industry, and electrical power distribution.”)
Marinier et al. (US 2020/0196343 A1) provides prior art disclosure and suggestions considered as relevant to the subject matter of the claimed invention (Marinier, Abstract, “Systems, methods, and instrumentalities are disclosed for reliable control signaling, for example, in New Radio (NR). A receiver in a wireless transmit/receive unit (WTRU) may receive one or more physical ”)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing by using a USPTO supplied web-based collaboration tool. To schedule an interview, the applicant    is encouraged to use the USPTO Automated Interview Request (AIR) form provided at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476